Mr. Chief Justice Shepard
delivered the opinion of the Court:
This appeal is from a decision canceling the same.
The representation of the staple could not constitute a technical trademark, as it is peculiarly descriptive of the article. In Re Schweinfurter Pracisions-Kugel-Lager-Werke Fichtel & Sachs, 38 App. D. C. 279, 280. Recognizing this fact, the registration was applied for and granted under the ten-year clause of the statute.
The label on the packages consists of a ■ reproduction of the Vinton patent, and became associated in the public mind with the manufactured article. Upon the expiration of the patent the right to manufacture the article passes to the public, and the monopoly cannot be prolonged by the claim of a trademark descriptive of the article. Singer Mfg. Co. v. June Mfg. Co. 163 U. S. 169, 41 L. ed. 118, 16 Sup. Ct. Rep. 1002; Yale & T. Mfg. Co. v. Ford, 122 C. C. A. 12, 203 Fed. 707, 710; J. A. Scriven Co. v. H. Towles Mfg. Co. 32 App. D. C. 321, 323.
The attempt at registration of the label is apparently an effort to prolong the monopoly of the patent. National Lock Washer Co. v. Hobbs Mfg. Co. 210 Fed. 516, 518; Bristol Co. v. Graham, 117 C. C. A. 644, 199 Fed. 412, 414. In that case the registered trademark for steel belt lacing was, as in this case, a .cut of the patented article and a cut showing its application to the joint. The court (circuit court of appeals of the eighth circuit) said: “The defendant or anyone else having a right to make the lacing, he had a right to describe it as it was described in the specification in the patent. In describing it he was not limited to words used by the patentee in telling what the patent was. He was entitled to describe it by the drawings. The registered trademark is nothing more than a pictorial description of the article made. It is a symbol showing how the lacing is applied. It is a part of the directions ■which the Bristol Cpmpany has always given as to the use of the article.”
*267The case of Hiram Holt Co. v. Wadsworth, 41 Fed. 34, cited by appellant, is distinguishable from this case. It is unnecessary to inquire whether the proof shows that the pictorial representation was used as a trademark for the ten years prior to registration, and therefore capable of registration under the ten-year clause. See Thaddeus Davids Co. v. Davids Co. 233 U. S. 461, 58 L. ed. 1046, 34 Sup. Ct. Rep. 648, .Ann. Cas. 1915B, 322.
We find no error in the decision appealed from, and it is affirmed.
The clerk will certify this decision to the Commissioner of Patents, as required by law. Affirmed.